Citation Nr: 0000964	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to hardship exclusion for child's income.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.  He died in February [redacted], 1997 and the 
appellant is the custodian of his surviving child.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 determination of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, Regional 
Office (RO).  That decision denied the appellant's claim for 
a hardship exclusion for the surviving child's claim for 
improved death pension benefits.  She was notified of the 
decision and she perfected her appeal.

In August 1999, the appellant testified at a hearing before a 
traveling member of the Board sitting in Montgomery, Alabama.


FINDINGS OF FACT

1.  In March 1997, the appellant submitted an application for 
VA death pension benefits on behalf of the surviving child.

2.  The countable annual income of the surviving child for 
the period commencing May 1, 1997, from the Social Security 
Administration was $1,884, which exceeded the applicable 
income limitation for a child for the purposes of improved 
death pension benefits.

CONCLUSION OF LAW

The countable annualized income of the surviving child of the 
veteran exceeds the income limitations for payment of 
improved death pension benefits effective in May 1997.  38 
U.S.C.A. §§ 1542, 5107 (West 1991); 38 C.F.R. §§ 3.3, 3.24, 
3.57, 3.272, 3.273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran had more than 90 days of 
wartime serive.  In March 1997 the appellant submitted a 
claim for VA death pension benefits as custodian for the 
surviving child of the veteran.  She indicated on the claim 
that the surviving child was in receipt of monthly income ADC 
benefits of $110 per month.  Received in July 1997 was an 
April 1997 statement from the Social Security Administration 
indicating that the surviving child was entitled to monthly 
benefits in the amount of $157 effective in January 1997 
beginning with a check in the amount of $314 for two months 
past due benefits.

In August 1997, the appellant filed an Application For 
Exclusion Of Children's Income (VA Form 21-0571) requesting 
that the monthly Social Security benefits in the amount of 
$157 paid to the surviving child be excluded from income on 
the basis of hardship.  At that time she reported expenses 
which included tuition of $168.20 per month for school 
tuition.  No reference was made to medical expenses.

By letter dated in August 1997, the RO notified the appellant 
that the child had been awarded death pension benefits in the 
amount of 120 per month effective April 1, 1997, based on 
$0.00 income.  She was further informed that the countable 
annual income of the surviving child for the period 
commencing May 1, 1997 from the Social Security 
Administration was $1,884, which exceeded the applicable 
income limitation of $1,445 for a child for the purposes of 
improved death pension benefits.  

By letter dated in November 1997, the RO informed the 
appellant that her claim for hardship exclusion was denied as 
the hardship exclusion applies only to veteran and spouse 
claimants.  The RO indicated that the exclusion did not apply 
to children claiming pension in their own right.

In August 1999, the appellant testified at a hearing before a 
traveling member of the Board sitting at the RO.  During the 
course of her testimony, the appellant indicated that she 
sought exclusion of the monthly Social Security payment of 
$163 from countable income of the surviving child.  She also 
questioned the reason VA had issued an initial payment to the 
surviving child in the amount of $314 and then had been 
terminated.  She asserted that the surviving child needed the 
money in order for her to continue her education in private 
school.

Improved death pension under Public Law 95-588 is the benefit 
payable by the VA to a veteran's surviving spouse or child 
because of a veteran's nonservice-connected death.  Basic 
entitlement exists if, among other things, the surviving 
spouse or child meets the applicable net worth requirements 
and has an annual income not in excess of the applicable 
maximum pension rate.  38 C.F.R. §§ 3.3, 3.23.

In cases in which there is no personal custodian, i.e., there 
is no person who has the legal right to exercise parental 
control and responsibility for the child's welfare or the 
child is in the custody of an institution, pension shall be 
paid to the child at the annual rate specified in 38 U.S.C.A. 
§ 1542 as increased from time to time, reduced by the amount 
of the child's countable annual income.  38 C.F.R. § 3.24(b).

Improved death pension shall be paid to a child in the 
custody of a person legally responsible for the child's 
support at an annual rate equal to the difference between the 
rate for a surviving spouse and one child under 38 C.F.R. § 
3.23(a)(5) of this part and the sum of the annual income of 
such child and the annual income of such person or the 
maximum annual pension rate under paragraph (b) of this 
section.

Unreimbursed amounts paid by a child for medical expenses of 
himself, his parents and his brothers and sisters will be 
excluded from countable income to the extent that such 
amounts exceed 5 percent of the maximum annual pension rate 
or rates payable to the child during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).  In the case of a child, any current 
work income received during the year is excluded from 
countable income to the extent that the total amount of such 
income does not exceed an amount equal to the sum of the 
lowest amount of gross income for which a Federal Income Tax 
Return must be filed and, if a child is pursuing a course of 
secondary education or vocational rehabilitation or training, 
the amount paid by the child for those educational expenses 
including the amount paid for tuition, fees, books and 
materials. 38 C.F.R. § 3.272(j).

The rate of death pension benefits is published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations (title 38, Code of Federal 
Regulations). 38 C.F.R. § 3.21 (1999).  Under those 
provisions, the maximum allowable annualized income for a 
surviving child effective in May 1997 was $1445. 

To summarize the surviving child's annual income in 1997 was 
$1884, consisting of Social Security Administration benefits, 
which is excessive for purposes of receiving death benefits.  
The appellant in this case asserts that the hardship 
exclusion which applies to a  veteran and spouse claimant be 
available for the surviving child and counted against her 
income in determining entitlement to pension benefits.  
However, the statutes regarding the income limits for 
entitlement to improved death pension and exceptions from 
income thereof are enacted by Congress, and VA has no 
authority to amend those statutes or deviate from their 
provisions.  Thus, a child may not exclude his or her Social 
Security benefits from countable income based on hardship 
exclusion.  The payments received from the Social Security 
Administration are not considered work income, thus 
precluding educational deductions.  While the Board can 
certainly empathize with any financial difficulty the 
surviving child may experience, such a matter would not 
provide a basis for an allowance of the benefit sought on 
appeal.  Accordingly, entitlement to nonservice-connected 
death pension benefits is precluded by law and the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1997).


ORDER

Entitlement to a hardship exclusion for child's income is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

